Title: To George Washington from Colonel Alexander Spotswood, 10 July 1777
From: Spotswood, Alexander
To: Washington, George



May it please yr Excellency
10 July 1777

Since my letter of yesterdays date—I have Maturely Considdered the Consequences that will Attend a Resignation at this time; Hitherto I hope I have Avoided Censure, and to avoid any Imputation being laid on my Character, as an Officer & a Gentleman; I shall Continue to do my duty as Colo. to the 2d Va Regt to the end of the Campaign—In the meantime I shall represent my Case to the Congress—& if they think they have injured me, & will give me that rank I think I am entitled to, I never shall think of quiting the Service, until that happy day shall arrive, that this Continent will have no Occasion for an army—if on the Other hand they do not do me that Justice which I think from there resolves I am entitled to—I then, shall agn request yr Ecxcellencys permission to retire. I am with Respect yr Ecxellency Mt Ob. St

A. Spotswood

